Citation Nr: 1527149	
Decision Date: 06/25/15    Archive Date: 07/07/15

DOCKET NO. 10-01 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board remanded the issue on appeal for additional development in March 2011. The requested development having been conducted, the Board finds that the directives have been substantially complied with and the matter again is before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2010. A transcript of the hearing is associated with the claims file.

The Veteran submitted additional evidence in support of his claim after the March 2011 Board remand, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c) (2014).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Type II diabetes mellitus manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease, or to be related to exposure to herbicides.

CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in June 2007, prior to the initial unfavorable adjudication in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. In December 2012, the Veteran, through his representative, submitted a CD containing documents and evidence he stated were relevant to his claim. However, some of the files on the CD could not be opened due to damage. In May 2015, the Board requested that the Veteran's representative contact him and request that he provide a fresh copy of this evidence, in either paper or CD form, so that all of the information could be considered. In June 2015 correspondence, the Veteran's representative stated that, after conferring with the Veteran, there were no other copies of the evidence contained on the CD and that the Veteran wished his claim to be processed with consideration being given to as much readable data on the CD as possible. Thus, the Board will continue with the adjudication of the Veteran's claim, taking into account all accessible data on the CD.

The Board further notes that the Veteran indicated during his hearing before the undersigned that he is currently receiving Social Security Administration (SSA) disability benefits. Upon review of the claims file, it appears no efforts have been made to obtain these records. However, VA's duet to assist as it pertains to procuring records only applies to records that are relevant. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

In this case, the dispositive issue in this case is whether or not the Veteran was exposed to herbicides in service, whether presumptively or actually. The Veteran has not asserted that his diabetes is directly related to or manifested during his active duty service. The Board finds that there is not a reasonable probability that the SSA records will aid in substantiating the claim. A determination concerning herbicide exposure, whether on a presumptive or facts found basis, is based on military personnel records and statements from the Veteran, and is not an issue upon which medical records, even those dealing with treatment for diabetes, would have a bearing. As such, VA had no duty to obtain the SSA disability records in conjunction with the current claim, as they do not have a reasonable probability of establishing that the Veteran was presumptively or actually exposed to herbicides during service. Id. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). As noted in the introduction, the Board remanded the issues on appeal for additional development in March 2011. In that remand, the Board requested that attempts be made to verify exposure to herbicides or in-country service in Vietnam, specifically concerning an alleged lay-over in Vietnam on a flight from Thailand to the Philippines. See March 2011 Board Remand at 5. The Board then requested that, should herbicide exposure be verified, the Veteran be provided with an examination. Id. at 5-6.

In developing the claim, however, VA provided the directed examination in April 2011, prior to verification of the Veteran's herbicide exposure. As a result, the examiner indicated that he could not provide a final opinion at that time, as the evidence of record was in conflict concerning herbicide exposure. In September 2011, VA received a final response indicating there was no evidence to corroborate the claimed lay-over in Vietnam, and that service in Vietnam generally could not be verified. Therefore, the instruction to provide a VA examination was never made operative, as the instruction was made explicitly contingent on the verification of herbicide exposure during service. As such, a VA examination was not necessary in this case.

Further, without this verification, there is no evidence of exposure to herbicides in service, nor any other evidence, lay or medical, reflecting symptoms or diagnoses of diabetes while in service. Thus, there is no evidence of an in-service event, injury or disease in this case, and further medical examinations are not warranted. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Based on the forgoing, the Board finds that VA's duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include type II diabetes mellitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For type II diabetes mellitus, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, service connection can be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"). VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in the above-referenced "Project CHECO Southeast Asia Report: Base Defense in Thailand." Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases. This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang. If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975. See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for type II diabetes mellitus, to include as due to herbicide exposure. For the reasons stated below, service connection is not warranted on a direct or presumptive basis. Beginning with direct service connection, the medical evidence reflects that the Veteran has a current diagnosis of type II diabetes mellitus, and therefore a current disability has been shown and the first element of service connection met.

Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. The Veteran has not alleged, and the medical evidence does not show, that diabetes manifested during his period of active duty service. Service treatment records are silent for any diagnoses of type II diabetes mellitus or complaints of its associated symptoms. The Veteran's February 1974 separation examination notes no complaints of any type II diabetes mellitus symptoms, and does not reflect a diagnosis of the disability. It further notes that the Veteran's urinalysis was negative for albumin and sugar. The corresponding report of medical history is silent for any complaints of symptoms associated with diabetes, and the Veteran specifically noted no history of albumin or sugar in his urine. The presiding examiner noted that the Veteran denied a family history of diabetes, and related all complained of symptoms or issue to other causes. 

Instead, the Board notes that the Veteran has alleged that he was exposed to herbicides while in service. Specifically, the Veteran has alleged that he landed in Vietnam on a lay-over while flying from Thailand to the Philippines, and that he was exposed to herbicides while serving at Don Muang and Ubon Royal Thai Air Force Bases (RTAFB). 

Beginning with the first contention, the Veteran's personnel records are silent for any indication that the Veteran at any point landed in Vietnam, whether on a lay-over or flying there directly. Indeed, the records only indicate that the Veteran had service in Thailand and the continental United States. The Veteran submitted an August 1971 flight reservation and a map of Vietnam in support of his contention. However, the flight reservation only reflects that the Veteran scheduled to fly from Clark Air Force Base (AFB), in the Philippines to Travis AFB, located in California. This does not show that the Veteran landed in the country of Vietnam, nor does the map establish that a lay-over occurred. As there is no corroborating evidence indicating that the Veteran in fact, at any point, set foot in the country of Vietnam, whether on a lay-over or for any other reasons, the Board finds the preponderance of the evidence is against a finding that the Veteran had qualifying service in the country of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii). Therefore, the Veteran is not presumed to have been exposed to herbicides.

Turning to the Veteran's contentions regarding actual herbicide exposure while stationed at Don Muang and Ubon RTAFBs, the Veteran has alleged that he was exposed to the perimeter of the base, that he loaded 55 gallon drums onto aircraft, that herbicides were sprayed around the flight line and other areas within the perimeter of the base, and that he frequently came into contact with aircraft that had sprayed herbicides. A review of the Veteran's personnel records does show that he was stationed at both Don Muang and Ubon RTAFBs with the 6th Aerial Port Squadron. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

However, the Veteran's military occupational specialty, performance evaluations, and other personnel documents do not establish actual exposure to herbicides. Concerning the claim of exposure on the perimeter of the base, the Veteran's military occupational specialty was as an air passenger specialist, which is not consistent with patrol duty along the perimeter of the base or other routine exposure to the perimeter, where the spraying of herbicides is recognized to have occurred. See id. Further, it is not consistent with being tasked with actually spraying herbicides on the perimeter of the base, nor has the Vetera alleged that he participated in such activities. 

Performance reviews covering the periods from April 1970 to May 1971 and from May 1971 to September 1971 reflect that the Veteran's duties entailed scheduling military and civilian personnel for air transportation, preparing manifests, processing passengers and baggage, meeting planes, on-loading and offloading passengers and baggage, and screening travel documents. There is no indication in either the description of duties or in the comments and indorsements that the Veteran's duties ever involved routine activities on the perimeter of the airbases, to include patrolling or spraying. Other personnel records associated with the claims file are silent for any notations of official duties that involved being stationed at the perimeter of either Don Muang or Ubon RTAFBs. As there is no credible corroborating evidence of routine exposure to the perimeter of the base, the Board finds that the preponderance of the evidence is against the Veteran's claim that he was actually exposed to herbicides at the perimeter of the base.

With respect to the Veteran's allegations concerning herbicide spraying along the airfield, loading 55 gallon drums onto aircraft and working with aircraft that were covered in herbicides, there is no evidence that these activities resulted in exposure to herbicides. The Joint Services Records Research Center (JSRRC) indicated in an October 2009 memorandum that, based on their research of the 6th Aerial Port Squadron historical records, there was no evidence of spraying, testing, transporting, storage or usage of herbicides at Ubon or Don Muang RTAFBs, or that members of that unit were exposed to herbicides while on base.

Further, while the Veteran is competent to report that he witnessed spraying activities going on along the flight line, or that aircraft landed which had foam on the outside, he is not competent to state that either what was being sprayed or what was on the aircraft was an herbicide agent for VA purposes. For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). The Veteran is not competent to attest to the chemical make-up of any substance he noted to be present, and therefore is not competent to opine as to whether any substances being sprayed along the flight line or on landing aircraft was an herbicide agent for VA purposes. Jandreau, 492 F.3d 1372. Likewise, there is no corroborating evidence of record that planes that had been involved in the spraying of herbicides ever landed at either Don Muang or Ubon RTAFBs, as noted in the JSRRC memorandum. 

While the Veteran indicated that he loaded 55 gallon drums onto aircraft, he did not indicate that these drums contained herbicides or any other type of chemical, or that he knew what was inside the drums. As such, this statement is not probative of actual herbicide exposure in service. Further, to the extent such an indication is implied, as noted above the Veteran is not competent to state that any substance within the 55 gallon drums was in fact an herbicide agent for VA purposes. Id.; 38 C.F.R. § 3.307(a)(6)(i).

The Veteran has submitted numerous documents in support of his claim, including past Board decisions on other claims, VA handouts concerning herbicide exposure, copies of herbicide regulations, copies of Chapter 28 generally, internet articles concerning herbicide exposure, pictures of water buffalos and other spray apparatuses, House and Senate Committee reports and lay statements from other Veterans' benefits claims, much of which was on a CD submitted in December 2011. However, these documents are all general in nature and do not address the specific facts of the Veteran's claim. Specifically, they do not establish, or even indicate, that the Veteran was either presumptively or actually exposed to herbicides during his active duty service. Thus, this evidence is of no probative value.

The Veteran also submitted lay statements from friends and his employer, all of which discuss the current status and effects of his diabetes. While competent and credible, none of the statements are of any probative value in this case, as none of them establish or indicate in-service exposure to herbicides. Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease, to include presumptive or actual exposure to herbicides, as there is no credible evidence indicating that the diabetes began in service or any credible corroborating evidence showing that the Veteran served in the country of Vietnam or was otherwise exposed to herbicides during service. As such, the second element of service connection has not been met.

Moreover, the preponderance of the evidence is against a finding of a nexus between the Veteran's type II diabetes mellitus and his active duty service. The Veteran stated during his hearing that his diabetes did not manifest until approximately 1995, while an April 2011 VA examination report noted that diabetes had its onset when the Veteran was 55, which was in roughly 2005. Treatment records are silent for any opinions linking the Veteran's diabetes to his active duty service. As there is no evidence of a link between the Veteran's diabetes and his active duty service, the third element of service connection is not met. As neither the second nor third element have been met, service connection for type II diabetes mellitus is not warranted on a direct basis. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran has been diagnosed with type II diabetes mellitus, which is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). Therefore, as a threshold matter, diabetes is eligible for service connection based on either theory. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

However, the preponderance of the evidence is against a finding that type II diabetes mellitus manifested to a sufficient degree in service to identify the disease entity or within the first year following the Veteran's separation from service. As noted above, service treatment records are silent for any complaints or diagnoses of type II diabetes mellitus. The Veteran's February 1974 separation examination noted no diagnosis or complaint of diabetes, and the Veteran's urine was noted to be negative for sugar or albumin. The Veteran denied a history of albumin or sugar in his urine on the corresponding report of medical history. 

Post-service treatment records are silent for any diagnosis of or treatment for diabetes until May 2007. An April 2011 examination report notes that the Veteran's diabetes had its onset when he was approximately 55 years old, which would have been in roughly 2005. The Veteran asserted during his hearing that he developed diabetes in 1995. However, even using this earlier date, diabetes manifested approximately 21 years after service, which is outside the one year presumptive period. As such, the preponderance of the evidence is against a finding that type II diabetes mellitus manifested to a sufficient degree either in service or during the first post-service year, and therefore service connection for diabetes based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Finally, type II diabetes mellitus is a disease recognized by VA to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). However, as discussed in length above, there is no evidence that the Veteran had qualifying service in Vietnam, nor do the Veteran's military occupational specialty, performance evaluations, or other credible evidence show that that his duties in Thailand resulted in actual exposure to herbicides, whether through spraying or regular duties on the base perimeter such as patrolling. 38 C.F.R. § 3.307(a)(6)(iii); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q). As such, service connection for type II diabetes mellitus based on its presumptive association with herbicide exposure is not warranted in this case.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service event, injury or disease, or that the Veteran's type II diabetes mellitus is causally related to his service, manifested within an applicable presumptive period, or is related to herbicide exposure. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


